Case 5:18-cv-01336 Document 49 Filed 11/06/19 Page 1 of 1 PagelD #: 395

ABSTRACT OF JUDGMENT

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

AT BECKLEY

KOMATSU FINANCIAL LIMITED PARTNERSHIP,
Plaintiff,

Vv. CIVIL ACTION NO. 5:18-cv-01336

KIRBY LAND COMPANY, INC.,

Defendant.

Judgment was rendered by the United States District Court for the Southern District of West
Virginia, at Beckley, on the 16th day of September, 2019, in the above-entitled action, in favor of the
named Plaintiff, and against the Defendant, Kirby Land Company, Inc., in the amount of NINE
MILLION THREE HUNDRED ONE THOUSAND TWENTY-NINE and 80/100ths DOLLARS
(9,301,029.80), plus late fees in the sum of ONE HUNDRED THIRTY-SEVEN THOUSAND SIX
HUNDRED FIVE and 63/100ths DOLLARS (137,605.63), for a total judgment of NINE MILLION
FOUR HUNDRED THIRTY-EIGHT THOUSAND SIX HUNDRED THIRTY-FIVE and 43/100ths
DOLLARS ($9,438,635.43), with post-judgment interest thereon at the statutory rate from the date of

judgment until paid.

RORY L. PERRY II, CLERK OF COURT DATE: November 6, 2019
o Lip = ff /)
By: Shbroh pment’

 

eputy Clerk_
